DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Response to Amendment / Arguments
The response, filed 04/21/2022, has been entered. Claim 15 is added. Claims 1-15 are pending. Applicant’s arguments have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 3358330 A2, prior art of record) in view of Aoyama et al. (US 20200011754 A1, prior art of record) and further in view of Higashikage et al. (JP 2017133875 A - all citations are to the attached English translation).Regarding claim 1:Yoshida teaches (FIG. 3) a level indicator that measures a water level, comprising:
a water level indicator (213) that measures pressure; and 
a protective cover (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes) that surrounds the water level indicator (213) and that comprises a pressure transmitter (211) that transmits pressure on an outside of the protective cover to an inside of the protective cover, wherein
the protective cover comprises: a cylindrical body part (side walls of 216 and side walls of unlabeled part which surrounds 215) that surrounds the water level indicator (213); and a first blocking part (unlabeled part through which 23 passes) that blocks a first end of the cylindrical body partYoshida fails to teach:
a flange disposed at a second end of the cylindrical body part; and a second blocking part opposed to the flange and that blocks the second end, the pressure transmitter is interposed between the flange and the second blocking part, the second blocking part comprises an opening part by which the pressure transmitter is exposed, and the opening part is disposed at a center of the second blocking part
wherein the flange and the second blocking part are separate components of the protective cover, and the flange is detachably fixed to the second blocking partAoyama teaches (e.g. FIG. 2):
a flange (140) disposed at a second end of the cylindrical body part (e.g. 111; however Yoshida is relied on as teaching the cylindrical body part); and a second blocking part (120) opposed to the flange and that blocks the second end, the pressure transmitter (130) is interposed between the flange (140) and the second blocking part (120), the second blocking part (120) comprises an opening (124) part by which the pressure transmitter (130) is exposed, and the opening part (124) is disposed at a center of the second blocking part (120)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flange and second blocking part of Aoyama in the device of Yoshida to better protect the pressure transmitter, allow for easier attachment of the pressure transmitter (i.e. it is simply clamped between the flange and second blocking part), and/or to better reinforce the pressure transmitter (e.g. Aoyama [0087]).Higashikage teaches (FIG. 3):
wherein the flange (equivalent to 12 / 11 / 20c - also see below regarding “flange” and “second blocking part” as it relates to Higashikage) and the second blocking part (equivalent to 13 / 14 - also see below regarding “flange” and “second blocking part” as it relates to Higashikage) are separate components of the protective cover, and the flange is detachably fixed (via 140 / 150 / unlabeled screw of FIG. 3 which is labeled as 110 in FIG. 2) to the second blocking part
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protective cover out of separate components which are detachably fixed together, as taught by Higashikage, instead of welded / integral components as they are art-recognized equivalents. Additionally/alternatively, one would be motivated to use the separate / detachable components of Higashikage instead of the welded cover of Aoyama for reduced cost of manufacture and/or to allow for disassembly/repair.
	Regarding the “flange” and “second blocking part” as it relates to Higashikage: the examiner notes that Higashikage is not relied upon as teaching the specifics of the flange and the second blocking part. Higashikage is relied upon as teaching that the protective cover may be formed by separate components which are removably attached in a sealed manner.  
Regarding claim 2:Yoshida, Aoyama, and Higashikage teach all the limitations of claim 1, as mentioned above.Yoshida also teaches (FIG. 3):
wherein the protective cover (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes) is filled with an incompressible fluid (212 - [0037])
Regarding claim 3:Yoshida, Aoyama, and Higashikage teach all the limitations of claim 1, as mentioned above.Yoshida also teaches (FIG. 3):
wherein: the protective cover comprises a case (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes) that surrounds the water level indicator (213), the pressure transmitter comprises a diaphragm (211) or a bellows, and the diaphragm and the bellows are softer than the case
Regarding claim 5:Yoshida, Aoyama, and Higashikage teach all the limitations of claim 3, as mentioned above.Yoshida also teaches (FIG. 3):
wherein the case (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes)  comprises: the cylindrical body part (sides of the case); the first blocking part (unlabeled top part through which 23 passes) through which a cable (23) connected to the water level indicator (213) passes; and the second blocking part (bottom part of 216), wherein the pressure transmitter (211) is attached to the second blocking partAs combined in the claim 1 rejection above, Aoyama teaches (e.g. FIG. 2):
the second blocking part (120), wherein the pressure transmitter (130) is attached to the second blocking part (120)
Regarding claim 7:Yoshida, Aoyama, and Higashikage teach all the limitations of claim 5, as mentioned above.Yoshida also teaches (FIG. 3):
a spacer (one or more of: the two vertical bars which connect 213 to 215; the horizontal bar between the two vertical bars; the element comprising the holes through which the two vertical bars pass; and the element immediately on top of the element forming 302 - see Examiner’s Spacer Clarification Figure below) mounted to the water level indicator (213) and that prevents the level indicator from colliding with the cylindrical body part

    PNG
    media_image1.png
    598
    474
    media_image1.png
    Greyscale

Examiner’s Spacer Clarification Figure: The five dashed lines show the elements, one or more of which may be interpreted as the claimed “spacer”. The arrows indicate the holes.

Regarding claim 8:Yoshida, Aoyama, and Higashikage teach all the limitations of claim 7, as mentioned above.Yoshida also teaches (FIG. 3):
wherein the spacer has a groove or a hole through which fluid passes (see Examiner’s Spacer Clarification Figure above)
Regarding claim 9:Yoshida, Aoyama, and Higashikage teach all the limitations of claim 2, as mentioned above.Yoshida also teaches (FIG. 3):
wherein: the protective cover comprises a case (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes) that surrounds the water level indicator (213), the pressure transmitter comprises a diaphragm (211) or a bellows, and the diaphragm and the bellows are softer than the case

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 3358330 A2, prior art of record) in view of Aoyama et al. (US 20200011754 A1, prior art of record) and Higashikage et al. (JP 2017133875 A - all citations are to the attached English translation) and further in view of Kasai (JP 2001208593 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 4:Yoshida, Aoyama, and Higashikage teach all the limitations of claim 3, as mentioned above.Yoshida fails to teach:
wherein the case is made of resinKasai teaches (FIGS. 1 and 3-4)
wherein the case (9) is made of resin (page 3, paragraph starting “[f]urther, by selecting the material of the jacket…”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use resin to make the case, as taught by Kasai, in the device of Yoshida to yield excellent corrosion resistance, ease in mass production, and reduced cost (Kasai - page 3, paragraph starting “[f]urther, by selecting the material of the jacket…”).
Regarding claim 10:Yoshida, Aoyama, and Higashikage teach all the limitations of claim 9, as mentioned above.Yoshida fails to teach:
wherein the case is made of resinKasai teaches (FIGS. 1 and 3-4):
wherein the case (9) is made of resin (page 3, paragraph starting “[f]urther, by selecting the material of the jacket…”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use resin to make the case, as taught by Kasai, in the device of Yoshida to yield excellent corrosion resistance, ease in mass production, and reduced cost (Kasai - page 3, paragraph starting “[f]urther, by selecting the material of the jacket…”).
Regarding claim 11:Yoshida, Aoyama, Higashikage and Kasai teach all the limitations of claim 4, as mentioned above.Yoshida also teaches (FIG. 3):
wherein the case (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes) comprises: the cylindrical body part (sides of the case); the first blocking part (unlabeled top part through which 23 passes) through which a cable (23) connected to the water level indicator (213) passes; and the second blocking part (bottom part of 216), wherein the pressure transmitter (211) is attached to the second blocking partAs combined in the claim 1 rejection above, Aoyama teaches (e.g. FIG. 1):
the second blocking part (120), wherein the pressure transmitter (130) is attached to the second blocking part (120)

Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 3358330 A2, prior art of record) in view of Aoyama et al. (US 20200011754 A1, prior art of record) and Higashikage et al. (JP 2017133875 A - all citations are to the attached English translation) and further in view of Xiong et al. (CN 108534864 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 6:Yoshida, Aoyama, and Higashikage teach all the limitations of claim 5, as mentioned above.Yoshida fails to teach:
a protective cap mounted to the second blocking partXiong teaches (FIG. 1):
a protective cap (5 - page 3, last paragraph) mounted to the second blocking part
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protective cap of Xiong in the device of Yoshida to protect the seal diaphragm. By using the protective cap of Xiong (FIG. 1), the diaphragm is protected while pressure may still be transmitted to the diaphragm via holes 7 in the cap.
Regarding claim 13:Yoshida, Aoyama, Higashikage, and Xiong teach all the limitations of claim 6, as mentioned above.Yoshida also teaches (FIG. 3):
a spacer (one or more of: the two vertical bars which connect 213 to 215; the horizontal bar between the two vertical bars; the element comprising the holes through which the two vertical bars pass; and the element immediately on top of the element forming 302 - see Examiner’s Spacer Clarification Figure above) mounted to the water level indicator (213) and that prevents the level indicator from colliding with the cylindrical body part
Regarding claim 14:Yoshida, Aoyama, Higashikage, and Xiong teach all the limitations of claim 13, as mentioned above.Yoshida also teaches (FIG. 3):
wherein the spacer has a groove or a hole through which fluid passes (see Examiner’s Spacer Clarification Figure above)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 3358330 A2, prior art of record) in view of Aoyama et al. (US 20200011754 A1, prior art of record), Higashikage et al. (JP 2017133875 A - all citations are to the attached English translation), and Kasai (JP 2001208593 A, prior art of record - all citations are to the previously provided English translation) and further in view of Xiong et al. (CN 108534864 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 12:Yoshida, Aoyama, Higashikage, and Kasai teach all the limitations of claim 11, as mentioned above.Yoshida fails to teach:
a protective cap mounted to the second blocking partXiong teaches (FIG. 1):
a protective cap (5 - page 3, last paragraph) mounted to the second blocking part
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protective cap of Xiong in the device of Yoshida to protect the seal diaphragm. By using the protective cap of Xiong (FIG. 1), the diaphragm is protected while pressure may still be transmitted to the diaphragm via holes 7 in the cap.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 3358330 A2, prior art of record) in view of Aoyama et al. (US 20200011754 A1, prior art of record) and Higashikage et al. (JP 2017133875 A - all citations are to the attached English translation) and further in view of Jo (KR 101020073 B1 - all citations are to the attached English translation) and Kwon (KR 101571553 B1 - all citations are to the attached English translation).Regarding claim 15:Yoshida, Aoyama, and Higashikage teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Aoyama teaches (FIG. 6):
wherein the second blocking part (e.g. 50 / 50 + 120A) comprises an annular groove (56) in which a seal ring (“OR1”) is disposed, and the seal ring (“OR1”) seals a gap between the flange (e.g. 140) and the second blocking partYoshida, Aoyama, and Higashikage fail to teach:
annular grooves in each of which a seal ring is disposed (i.e. at least two grooves and at least two sealing rings in total)
the seal ring adheres to the pressure transmitterJo teaches (FIG. 3):
annular grooves (grooves which contain 350) in each of which a seal ring (350) is disposed
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least two grooves, each with a seal ring, as taught by Jo, instead of one groove with one seal ring, as taught by Aoyama, as they are art-recognized equivalents for the purpose of sealing attachment of two components. Additionally/alternatively, one would be motivated to use the multiple grooves and seal rings of Jo for better sealing.Kwon teaches (FIG. 1):
the seal ring (32) adheres to the pressure transmitter (30 - page 4, sentence/paragraph starting with “[a]t this time…”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seal ring directly contact / adhere to the pressure transmitter / diaphragm, as taught by Kwon, as it is an art-recognized equivalent structure for sealing an assembly of a diaphragm / pressure transmitter between two other components. Additionally/alternatively, one would be motivated to use the structure of Kwon for improved fixing / holding of the diaphragm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856